DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 1, 2021 has been entered.
 
Acknowledgement
Applicant’s amendment filed on November 30, 2020 is acknowledged. Accordingly claims 1-20 remain pending and have been examined.

Response to Arguments
Applicant's arguments filed September 23, 2020 have been fully considered but they are not persuasive.
With respect to claims 1-20 rejection under 35 U.S.C. §101, Applicant argues that the 101 rejection should be withdrawn because the examiner has failed to meet the burden of proving that the claims are directed to an abstract idea and that the claims do recite significantly more.
In response examiner respectfully disagrees and submits that the rejection under 35 U.S.C. §101, should be maintained for the following reasons: The first step in the 2019 Revised Patent Subject Matter Eligibility Guideline analysis is to "determine whether the claims at issue are directed to one of those patent-ineligible concepts," such as an abstract idea. The inquiry often is whether the claims are directed to "a specific means or method" for improving technology or whether they are simply directed to an abstract end-result. McRO, Inc. 
In view of the forgoing, it is Examiner’s position that claims 1-20 are not patentable over the references of record and the rejection should be maintained.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Subject Matter Eligibility Standard
When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception.  If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself.    Examples of abstract ideas include fundamental economic practices; certain methods of organizing human activities; an idea itself; and mathematical relationships/formulas. (Alice Corporation Pty. Ltd. v. CLS Bank International, et al. US Supreme Court, No. 13-298, June 19, 2014). 
Analysis
Step 1: In the instant case, 
claim 1 is directed to a resource-based public ledger system, which is a statutory category of invention, 
Claim 7 is directed to a method, which is a statutory category of invention and 
Claim 14 is directed to non-transitory machine-readable medium, which is a statutory category of invention.
Step 2a: 
While claims 1, 7 and 14 are directed towards a statutory category of invention, the claims are directed towards at least one judicial exception (i.e., law of nature, natural phenomenon, and abstract idea) without significantly more. In the instant case, the claims are directed to abstract idea of receiving transaction information for exchanging or transferring digital assets between payee and payer…, selecting participants based on their interest in the data…. Put simply the claims recites the issuing of digital assets and transferring the digital assets between participants using a distributed ledger. The claim is clearly directed a concept relating to transfer of digital assets representing  grouping of abstract ideas in prong one of step 2A (see 2019 Revised Patent Subject Matter Eligibility Guideline). Claims 1, 7 and 14 recites “receiving transaction information for a first transaction…., identifying resource information that was provided by each computing device…., selecting using the resource information that was provided by each computing device to select a subset of the plurality of computing devices…., broadcast transaction the selected subset of computing devices…” These steps constitutes the abstract idea of organizing human activity.  Thus the claims are directed to an abstract idea of organizing human activity. The limitations that set forth this abstract idea include: 
receiving first transaction information for a first transaction that is configured to provide for a transfer of a digital asset to a payee via a primary distributed public ledger that is maintained by a plurality of computing devices;
identifying transaction processing resource information that was provided by each computing device included in the plurality of computing devices prior to the receiving of the first transaction information
selecting, using the transaction processing resource information that was provided by each computing device included in the plurality of computing devices, a subset of the plurality of computing devices for processing the first transaction; and
transmitting, via a network to only the subset of the plurality of computing devices, the first transaction information for the first transaction in order to cause a first computing device in the subset of the plurality of computing devices to process the first transaction as part of a first block that is added to the primary distributed public ledger...….
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance), the additional elements of the claim such as “hardware processor”; “primary distributed ledger”, “computing device”, “computing devices”, and “network” merely uses a computer as a tool to perform the abstract idea. The use of “hardware processor”; “primary distributed ledger”, “computing device”, “computing devices”, and “network”   does no more than generally link the abstract idea to a particular field of use, the use of “hardware processor”; “primary distributed ledger”, “computing device”, “computing devices”, and “network”  does not improve the functioning or performance of the processor/computer and the use of a processor/computer as a tool to implement the abstract idea does not integrate the abstract idea into a practical application because it requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. Accordingly, the additional elements do not impose any meaningful limits on practicing the abstract idea, and the claims are directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B (See 2019 Revised Patent Subject Matter Eligibility Guidance), the additional elements of “hardware processor”; “primary distributed ledger”, “computing device”, “computing devices”, and “network” do not amount to significantly more than the abstract idea. As discussed above, taking the claim elements separately, the use of “hardware processor”; “primary distributed ledger”, “computing device”, “computing devices”, and “network” does not improve the functioning or performance of the processor/computer and the use of a processor/computer does no more than use a processor/computer to implement the abstract idea. Viewed as a whole, the combination of elements recited in the claims merely recites the concept of exchanging or tracking information using a computer. Therefore, the use of these additional elements does no more than employ the computer as a tool to automate and/or implement the abstract idea. The use of a computer or processor to merely automate and/or implement the abstract idea cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I)(A)(f) & (h)). Therefore, the claim is not patent eligible.
Dependent claims 2-6. 8-13, and 15-20 further recite characteristics of data or continue to perform similar actions on data to perform the abstract idea. The dependent claims do not include additional elements that integrate the abstract idea into a practical application or that provide significantly more than the abstract idea. Dependent claims 2-6. 8-13, and 15-20 merely extend the abstract idea of claims 1, 7 and 14 by describing the use of nodes to receiving transaction information for exchanging or transferring digital assets between payee and payer…, selecting participants based on their interest in the data…. Put simply the claims recites the issuing of digital assets and transferring the digital assets between participants using a distributed ledger and only serve to add additional layers of abstraction to the abstract idea of claims 1 and 11 respectively. Therefore, the dependent claims are also not patent eligible.

Conclusion
The claim as a whole, does not amount to significantly more than the abstract idea itself. This is because the claim does not effect an improvement to another technology or technical filed; the claim does not amount to an improvement to the functioning of a computer system itself; and the claim does not move beyond a general link of the use of an algorithm to a particular technological environment. 
Accordingly, the Examiner concludes that there are no meaningful limitations in the claim that transform the judicial exception into a patent eligible application such that the claim amounts to significantly more than the judicial exception itself. Thus Examiner concludes that the claims are not directed to a patent-eligible subject matter under 35 U.S.C. 101 because it does not amount to significantly more than the abstract idea.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20, is/are rejected under 35 U.S.C. 103 as being unpatentable over Madhavan et al (hereinafter “Madhavan”) U.S. Patent Application Publication No. 2019/0266178 A1 in view of Sanghvi et al (hereinafter “Sanghvi”) U.S. Patent Application Publication No. 2021/0064763 A1.

As per claims 1, 7 and 14, Madhavan discloses a resource-based distributed public ledger system, comprising:
a non-transitory memory (see fig. 7A, which discloses memory 714); and
one or more hardware processors coupled to the non-transitory memory and configured to execute instructions from the non-transitory memory to cause the system to perform operations comprising:
receiving first transaction information for a first transaction that is configured to provide for a transfer of a digital asset to a payee via a primary distributed public ledger that is maintained by a plurality of computing devices (0003, which discloses that “For example, "Party A loans $X to Party B" could be an entry representative of a transaction in a ledger.  "Party B repays $X to Party A" may be a subsequent entry of another transaction in that ledger.”);
identifying transaction processing resource information that was provided by each computing device included in the plurality of computing devices prior to the receiving of the first transaction information (0082, which discloses that “FIG. 2 also shows nodes 208, 210, 212, 214, and 216, representative of participants in the bitcoin Blockchain.  In the transaction stage 202, node 216 communicates a transaction 218 to every other node.  A transaction may consist of one participant to the transaction at a node sending a bitcoin to another participant to the transaction at a different node.  As the other nodes 208, 210, 212, 214 receive transaction 218, the transaction is grouped together with other prior transactions into a block.”);
selecting, using the transaction processing resource information that was provided by each computing device included in the plurality of computing devices, a subset of the plurality of computing devices for processing the first transaction (see fig. 2 and associated text; 0082, which discloses that “FIG. 2 also shows nodes 208, 210, 212, 214, and 216, representative of participants in the bitcoin Blockchain.  In the transaction stage 202, node 216 communicates a transaction 218 to every other node.  A transaction may consist of one participant to the transaction at a node sending a bitcoin to another participant to the transaction at a different node.  As the other nodes 208, 210, 212, 214 receive transaction 218, the transaction is grouped together with other prior transactions into a block.”); and
transmitting, via a network to only the subset of the plurality of computing devices, the first transaction information for the first transaction in order to cause a first computing device in the subset of the plurality of computing devices to process the first transaction as part of a first block that is added to the primary distributed public ledger.
What Madhavan does not explicitly teach is:
transmitting, via a network to only the subset of the plurality of computing devices, the first transaction information for the first transaction in order to cause a first computing device in the subset of the plurality of computing devices to process the first transaction as part of a first block that is added to the primary distributed public ledger.
Sanghvi discloses a system comprising:
transmitting, via a network to only the subset of the plurality of computing devices, the first transaction information for the first transaction in order to cause a first computing device in the subset of the plurality of computing devices to process the first transaction as part of a first block that is added to the primary distributed public ledger (see fig. 4, which discloses select set of consensus node step 408; 0052, which discloses that “A set of consensus nodes is selected (408).  For example, the node selection mechanism 314 processes the selected consensus protocol through a ML model to provide the set of consensus nodes that is to be used…. When at least subset of consensus nodes validates the transaction for inclusion in a block of the blockchain, the transaction is so included.”).
Accordingly it would have been obvious to one of ordinary skill in the art at time of applicant’s invention to modify the system of Madhavan and incorporate a system, transmitting, via a network to only the subset of the plurality of computing devices, the first transaction information for the first transaction in order to cause a first computing device in the subset of the plurality of computing devices to process the first transaction as part of a first block that is added to the primary distributed public ledger in view of the teachings of Sanghvi in order to enhance efficiency in transaction processing.

As per claims 2, 8, and 15, Madhavan further discloses the system, wherein the operations further comprise:
receiving, through the network from each computing device included in the plurality of computing devices, the transaction processing resource information (0082); and
storing the transaction processing resource information in a database, wherein the database is accessible to identify the transaction processing resource information (0082).

As per claims 3, 9 and 16, Madhavan further discloses the system, wherein the operations further comprise:
receiving, through the network from each computing device included in the plurality of computing devices, the transaction processing resource information as part of a respective second transaction broadcast by each computing device included in the plurality of computing devices, wherein each respective second transaction is directed to a secondary distributed public ledger address in the primary distributed public ledger (0082); and
processing each second transaction as part of at least one second block that is provided in the primary distributed public ledger in order to store the transaction processing resource information received from each computing device included in the plurality of computing devices in a secondary distributed public ledger, wherein the secondary distributed public ledger is accessible to identify the transaction processing resource information (0082).

As per claims 4, 11 and 18, Madhavan failed to explicitly disclose the system, wherein the selecting is based on each of the computing devices in the subset of the plurality of computing devices being associated with transaction processing resource information that satisfies a minimum processing efficiency level.
Sanghvi discloses the system, wherein the selecting is based on each of the computing devices in the subset of the plurality of computing devices being associated with transaction processing resource information that satisfies a minimum processing efficiency level (see fig. 4; 0052).
Accordingly it would have been obvious to one of ordinary skill in the art at time of applicant’s invention to modify the system of Madhavan and incorporate a system wherein the selecting is based on each of the computing devices in the subset of the plurality of computing devices being associated with transaction processing resource information that satisfies a minimum processing efficiency level in view of the teachings of Sanghvi in order to avoid time wastage in transaction processing

As per claims 5, 12 and 19, Madhavan failed to explicitly disclose the system, wherein the selecting is based on each of the computing devices in the subset of the plurality of computing devices being associated with transaction processing resource information that satisfies a minimum energy cost level.
Sanghvi discloses the system, wherein the selecting is based on each of the computing devices in the subset of the plurality of computing devices being associated with transaction processing resource information that satisfies a minimum energy cost level (0052).
Accordingly it would have been obvious to one of ordinary skill in the art at time of applicant’s invention to modify the system of Madhavan and incorporate a system, wherein the selecting is based on each of the computing devices in the subset of the plurality of computing devices being associated with transaction processing resource information that satisfies a minimum energy cost level in view of the teachings of Sanghvi in order to conserve energy cost in transaction processing

As per claims 6, 13 and 20, Madhavan further discloses the system, wherein the operations further comprise:
determining a time period utilized by the first computing device in processing the first transaction as part of the first block that is added to the primary distributed public ledger (0004; 0014; 0042); and
storing the time period as part of the transaction processing resource information associated with the first computing device (0004; 0014; 0042).

As per claims 10 and 17, Madhavan further discloses the method, wherein the secondary distributed public blockchain is a sidechain that is linked to the primary distributed public crypto currency blockchain via the secondary distributed public crypto currency blockchain address (0004).
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Charles C. Agwumezie whose number is (571) 272-6838. The examiner can normally be reached on Monday – Friday 8:00 am – 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt can be reached on (571) 272 – 6709.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHINEDU C AGWUMEZIE/Primary Examiner, Art Unit 3685                                                                                                                                                                                                        March 23, 2021